 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistance and support to thePCCU inviolation of Section 8(a)(1) and(2) of theAct.In the context of the substantial and unlawful financial assistance given by Re-spondent to thePCCU, and itsreadiness to continuethatform of support,as foundabove, I must conclude and find that its contemporaneous contributions of materialsupport in the form of permission to use plant property,equipment,and companytime for various union activities,was part of its pattern of continued and substantialsupport ofthe PCCU whichwas well calculated to coerce and restrain employees inthe exercise of their right freely to choose or change their bargaining representative.Hence, I find that the material support aforesaidgiven byRespondent also violatedSection 8(a)(2) and(1) of theAct. 19IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connectionwith Respondent's operations described in section I, above, have a close, intimate,and substantial relationship to trade, traffic,and commerce among the several States,and such of them as have been found to constitute unfair labor practices tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violation ofSection 8(a)(1) and(2) of the Act, I will recommend that it cease and desist there-from and take certain affirmative action designed to effectuate the policies of the Act.On the above findings of fact,and on the entire record herein,Imake thefollowing:CONCLUSIONS OF LAW1.By offering and contributing financial and other assistance and support toAppleton Post-Crescent Craftsman'sUnion to the extent found above, thereby inter-fering with, restraining,and coercing employees in the exercise of their rights guar-anteed by Section 7 of the Act, Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning of Sections 8(a)(2) and (1)and 2(6) and(7) of the Act.2.Respondent has not violated the Act as alleged in the complaint by its main-tenance and enforcement of its agreement dated October 1, 1959,with the AppletonPost-Crescent Craftsman's Union.[Recommendations omitted from publication.]19Respondent also relies on facts showing that in May 1961, the PCCU members, at aprivate meeting after workhours in which there was a full discussion,voted not to dissolvethe PCCU, and shortly thereafter about 16 members who had previously signed ITU appli-cations caused a formal petition of withdrawal of those applications,signed by all of them,to be given to the ITU.Although the employees'action at the meeting appears on its faceto have been free of management inspiration or control,the fact that the withdrawal peti-tion was prepared,printed, circulated,and signed on company time with use of companyfacilities,under circumstances indicating company acquiescence therein, in the light ofthe substantial assistance to the PCCU otherwise found herein,raises grave doubt whetherthese actions of the employees repudiating ITU and restating their adherence to PCCUwere wholly free of Respondent's influenceIn any event, such employee action, comingafter the unlawful conduct of Respondent,affords no defense thereto.Holland Mann-facturtng Company,129 NLRB 776, 785.HatchChevroletandLocal 481, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers Union ofAmerica.Case No. 921-CA-4443.March 15,196°2DECISION AND ORDEROn October 17, 1961, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding that136 NLRB No. 26. HATCH CHEVROLET285the Respondent had engaged in and wasengagingin certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action,as set forth in the IntermediateReport attached hereto.The Trial Examiner also found that the Re-spondent had not engaged in certain other unfair labor practices asalleged in the complaint.Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel[Members Rodgers, Fanning,and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief,and the entire record in thecase, and hereby adopts the findings,'conclusions,and recommenda-tions of the Trial Examiner,with the following modifications as tothe remedy.The RemedyHaving found that the Respondent discriminatorily discharged itssalesmen, the Trial Examiner recommended that the Respondent offerCalvin Tintinger, James Lee, Byard Conrad, William Dedman, Fred-erick Allee, and Oren Martin immediate and full reinstatement totheir former or substantially equivalent positions and make each ofthem whole for any loss of earnings sustained from June 3, 1961, tothe date of Respondent's offer of reinstatement.We agree that theRespondent did discriminatorily discharge the above salesmen, andwe adopt the Trial Examiner's recommended remedy with respect toCalvin Tintinger, James Lee, William Dedman, Frederick Allee, andOren Martin?However, as the record shows that Byard Conradwas reinstated to his former position on June 7, 1961, we shall orderIThe Trial Examiner found that the discharge of Robert Launer did not violate Section8(a) (3) as alleged In the complaint.He also found that the questioning of Launer bySales Manager Wear and President Hatch in March,and Hatch's questioning of Tintingerin April didnot violate Section 8(a) (1) of the ActAs no exceptions have beenfiled withrespect to these findings,we shall adoptthempro formaAdditionally,the Trial Examiner found that the Respondentviolated Section 8(a) (1)of the Act by unlawfullyinterrogating its salesmenabout theirunion interests and member-ship on June 3 and5, 1961.Asthe record establishes that such interrogation occurredonly on June 5, and not on June 3,we do not adopthis finding regarding the June 3 date.3Member Rodgers agrees that the Respondent discriminatorily discharged all of its sales-men.However,with respect to Dedman,Alice, andMartin, on thebasis of the recordevidence,Member Rodgers would not require the Respondentto offer themreinstatement.Thus the record shows that on June5, 1961, the first workday after the discharges,Dedman,Allee, and Martin were notified by Respondent's president,Hatch, that theycould returnto work if Sales Managerwear approvedtheir reinstatementand if they agreed to wear'sterms.Thereupon,DedmantoldHatch thathe "wouldn't come backto workfor Hatchas long,at Mr Lander(the used carsales manager)was working,for them " Dedman alsotold Hatch thathe was dissatisfied with the Respondent'smanagement, that he could prob- 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly that Respondent make him whole in the manner set forth in"The Remedy" section of the Intermediate Report for that periodfrom the date of his unlawful discharge to the time of his reinstate-ment by the Respondent.In his recommended remedy, the Trial Examiner also directed thatthe Respondent "tailor the size of its sales force to a number reason-ably required to handle normally anticipated trade," and to dismissreplacements, if necessary, so as to provide the discriminatees the sameopportunity and earnings as existed before their discharges.We findit unnecessary to adopt this recommendation of the Trial Examiner.In the circumstances of this case the purposes of the Act can be prop-erly effectuated by the application of our customary remedial rein-statement and backpay order.Apart from these exceptions, we shall otherwise adopt the remedyset forth in the Intermediate Report.ORDEROn the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Hatch Chevrolet,El Cajon, California, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in, and activity in behalf of, Local481, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers Union of America, and in any other labor organiza-tion, by means of discharge or other discrimination in regard to hireor tenure of employment, or any term or condition of employment.(b)Discharging, interrogating, or in any other manner interferingwith, restraining, or coercing its employees in the exercise of theirably do better elsewhere,and that he would not work for wear in view of the way he hadbeen discharged.Allee, like Dedman, also rejected Hatch's proposal concerning reinstate-ment, stating that he, like Dedman, didn't care to work for Mr. Lunder any longer.Withrespect toMartin,the record shows that he informed Hatch that he wouldn't be comingback to work for the Respondent because he was leaving the cityIn view of the foregoing,Member Rodgers would find, that while Respondent's offer ofreemployment was a conditional offer at best,Dedman, Allee,and Martin did not assertthe fact that the offer was conditional as their reason for rejecting future employment withthe Respondent.Instead, their testimony reveals that their rejection of the Respondent'soffer occurred In a context unrelated to and independent of the conditional nature of theoffer, and that they would not have accepted the Respondent's offer of reinstatement evenIf it had been unconditionalL Bonney d Sons Furniture Manufacturing Co, a co-partnership consisting of Lewis Bonney,Lillian Bonney,Sam Bonneyand MiltonBonney,97 NLRB 891,enfd in pertinent part 200 F.2d 730(C.A. 9), cert denied 346 U S 937,rehearing denied 347 U.S 941.Moreover,as Dedman,Allee, and Martin rejected futureemployment with the Respondent the first working day after the discharges,Member Rodgerswould not order the Respondent to otherwise make them whole for the period of theirdiscrimination. HATCH CHEVROLET287right to self-organization, to form, join, or assist the above-namedlabor organization, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from engaging in anyor all such activities, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Managenment Reporting andDisclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Calvin Tintinger, James Lee, William Dedman, Fred-erick Allee, and Oren Martin immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, in the manner setforth in the section of the Intermediate Report entitled "The Remedy,"asmodified herein, and make whole Calvin Tintinger, James Lee,William Dedman, Frederick Allee, Oren Martin, and Byard Conradfor any loss of pay they may have suffered by reason of the Respond-ent's discrimination against them, as found herein, in the mannerprovided in said sections.(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueunder the terms of this Decision and Order.(c)Post at its plant in El Cajon, California, copies of the noticeattached hereto marked "Appendix." ICopies of said notice, to befurnished by the Regional Director for the Twenty-first Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive day's thereafter, in conspicuous places,including all places where notices to its employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the complaint insofar as it alleges thatthe Respondent has violatedthe Act byconduct other than that foundto be violative herein, be,and it hereby is, dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in, and activity in behalfof,Local 481, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers Union of America, or in anyother labor organization, by means of discharge or other discrimi-nation in regard to hire or tenure of employment, or any term orcondition of employment.WE WILL NOT discharge, interrogate, or in any other mannerinterfere with, restrain, or coerce our employees in the exerciseof their right to self-organization, to form, join, or assist theabove-named labor organization, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the pur-poses of collective bargaining or other mutual aid or protection, orto refrain from engaging in any or all such activities, except tothe extent that such rights may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL offer Calvin Tintinger, James Lee, William Dedman,Frederick Allee, and Oren Martin immediate and full reinstate-ment to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges,and will make whole Calvin Tintinger, James Lee, William Ded-man, Frederick Allee, Oren Martin, and Byard Conrad for anyloss of pay each may have suffered by reason of our discriminationagainst them.All our employees are free to become, remain, or refrain from be-coming or remaining members of Local 481, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers Union ofAmerica, or any other labor organization, except to the extent that HATCH CHEVROLET289such rights may be affected by a lawful agreement requiring member-ship in a labor organization as a condition of employment.HATCH CHEVROLET,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (Eastern Columbia Building, 849 South Broadway, Los Angeles14, California; Telephone Number, Richmond 9-4711, extension 1031)if they have any questions concerning this notice or compliance withits provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis matter was tried before Wallace E. Royster,the duly designated Trial Ex-aminer,in San Diego,California,on August 29, 30, and 31,1961.At issue iswhether Hatch Chevrolet,herein called the Respondent,committed unfair laborpractices within the meaning of Section 8(a) (1) and (3) and Section 2(6) and (7)of the National Labor Relations Act, as amended,herein called the Act,by inter-rogating employees concerning their activities in relation to Local 481,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers Union ofAmerica, herein called the Union,by saying that it would not confer with a unionrepresentative,and by discriminatorily discharging seven of its employees.Re-spondent's answer denies any violation of the Act.Upon the entire record in the case,upon consideration of the briefs submittedby counsel,and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent operates a Chevrolet dealership in the vicinity of San Diego,California.During the 12-month period preceding the hearing,its sales exceeded$500,000 in volume. In this period the Respondent received from St.Louis, Missouri,automobiles valued at$40,000 for sale at its place of business.I find that theoperations of the Respondent are in and affect commerce within the meaning ofSection 2(6) and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning of Section 2(5) of the Actand admits to membership employees of the Respondent.M. THE UNFAIR LABOR PRACTICESOn January 10, 1961,at an annual meeting for salesmen conducted by the Re-spondent,Roy Wear, Respondent's sales manager,reviewed the sales accomplish-ments of 1960,expressed the hope that 1961 would be a more favorable year forsales and earnings,and told the salesmen of his insistence upon the observation ofcertain rules of conduct which Wear felt would contribute to a more efficient andprofitable operation.Among the Rules mentioned were those against reading andeating on the sales floor;"covering"the new-car and used-car lots; and the mani-festation of a greater spirit of cooperation in calling for assistance of other salesmento help with a prospective buyer.Clarke Hatch,Respondent's president,reminded 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe salesmen of his opposition to having a labor organization represent them.Hetold the men that he felt that a union would be detrimental both to the businesswhich he headed and to them as individuals.Hatch said that he did not care to dobusiness with a union representative.'Wear testified that in the following months many of the salesmen reverted to theirold habits of reading on the sales floor and failing to cover the sales lots as he desiredthem to do.According to Wear, these deficiencies and others of like character werebrought to salesmen's attention on numerous occasions at the daily sales meetings.Sometime in March the Union began an organizing campaign among the Re-spondent's salesmen and mechanics.In March,Wear asked Robert Lauver, one ofRespondent's salesmen,if he had attended a union meeting.Launer answered thathe had.Hatch, who was present,asked, "How was it?"Launer said that there wassome discussion of the need for a union in the San Diego area.Hatch said that aunion would take away"one of our freedoms."The complaint alleges this incidentto be one of unlawful interrogation.Because as I view it neither the question byWear nor the comment by Hatch was made in a coercive context,I find no violationof the Act in this connection.The incident does, however, evidence an awareness ofthe part of the Respondent that a union meeting had taken place and that Lauverhad attended it.Calvin Tintinger,also a salesman,testified that in April Hatch asked if Tintingerknew of anyone who had been invited to a union meeting for mechanics.Tintingeranswered that he did not.Upon the same consideration set forth above, I find noviolation of the Act in respect to this question by Hatch.In late May, an acquaintance of Arlo Lunder,Respondent's used-carmanager,telephoned Lunder and said that he had heard that all of Respondent's salesmen hadjoined the Union.Lunder received this information in the presence of Wear andtold the latter about it.According to Lunder,neither he nor Wear took the reportseriously.Lunder denied that he made any mention of the matter to Hatch.Hatch,however,conceded that at some unspecified time Lunder had told him that thesalesmen were interested in a union.In late May, according to Wear, he became increasingly concerned about what heconsidered to be a failure of his sales force to sell the number of cars that marketopportunity seemed to afford and the development of an apparent lack of interest inperforming the sales job.Discussing the matter with Hatch,Wear testified he sug-gested that a possible cure for the situation might be to discharge all the salesmenand to rehire those who would in some fashion satisfy him that they would performmore satisfactorily in the future.No decision was then reached in the matter. Forsome period of time,according to Wear, salesman Robert Launer presented a prob-lem.Lauver,according to Wear,was a salesman of considerable ability who seemedunwilling to make effective efforts to improve his sales.Lauver was hired by theRespondent in May 1956,and had in the past demonstrated good sales ability. In1960 and 1961,according to Wear, Lauver was either the least productive of thesalesmen or just above that position.In April,Wear spoke critically to Launerabout his failure to sell more cars.All salesmen received a drawing account of$65 a week, and early each monthwere paid the amount of commissions they had earned during the preceding monthless the amount already paid to them.On June 2, a Friday,Launer had no earningsfor the month of May in excess of his draw. Late that afternoon he asked Wearto permit him to draw$65 which would have been an advance for commissions notyet earned.Wear answered that Launer's sales performance had been so poor thathe had decided to discharge him and did so.Wear suggested that Launer apparentlyhad no incentive to work hard at his job.Lauver replied that maybe he had "soured"on the automobile business.In the morning of June 2, at the daily sales meeting, Wear commented that deliv-eries of new cars in May had exceeded those of any month since the precedingAugust and expressed the hope that this was a good augury.Hatch spoke to thesalesmen displaying a postcard addressed to one of the mechanics at the dealership,inviting the mechanic to attend a union meeting held in the evening of June 1.Hatchremarked, jokingly I suppose, that unfortunately the invitation had come to hishand too late for acceptance.Hatch then went on to remind the salesmen of hisopposition to a union and told them he had a few years earlier in the San FranciscoBay area observed the detrimental effect that a union of salesmen had had upon'There is testimony that on this occasion Hatch said flatly that he would not discusshis business with a shop stewardConsidering the varying recollections of the witnesseson this point and the possibility of misunderstanding,I find that Hatch expressed only adesire to be free from compulsion to deal with a union HATCH CHEVROLET291the dealers and the salesmen.Hatch said that he was not interested in talking to aunionrepresentative.Although thesalesmen usuallyworked until 6 p.m. on Saturday, all were toldabout 4:30 p.m. on June 3 to meet with Wear on the sales floor.When they weregathered at this point,Wear said that they were all discharged but that they mightreturn on Monday, if they desired, for consideration of possible reemployment.SalesmenOren Martin, Frederick Allee, William Dedman, James Lee, and CalvinTintinger testified thatWear preceded the words of discharge by saying that thesales force had "bandedagainst" management.2Another salesman, Byard Conrad,who has since been reemployed, denied that such words were spoken.Wear andLunder testified that on this occasion Wear told the men they were dischargedbecause they had lost their "sparkle," drive, enthusiasm, and interest; that he likedand respected them as individuals, but as a team they had let him down. Bothdenied there was any mention of the men "banding" againstmanagement.About 5:30 that evening, in thepresenceof Oren Martin, William Dedman tele-phoned Hatch and asked Hatch if hewas awarethat his entire sales force had beendischarged.Hatch said that he was and that he had authorized the discharges.Dedman asked why he was fired and Hatch answered that the men seemed to havebeen "indoctrinated" by someone.Dedmanasked if it was because the salesmenhad gone to a union meeting.Withoutansweringthis question, Hatch began a dis-cussion ofunions andtheir detrimental effect upon automobile dealers.Accordingto Dedman he receivedno definiteanswer to his question whether the Union in anyway wasresponsiblefor hisdischarge.During the conversation Hatch said that themen were fired because they talked to each other during business hours, read news-papers on thesellingfloor, ate lunch on the floor, did not wait on customers promptly,and were not covering the sales lots asthey should.Hatch agreed to meet withDedman on Monday.On Mondaymorning, Dedman, accompanied by salesmenMartin and Conrad,met with Hatch.Dedman,he testified,againasked why he was fired.Hatchanswered that he was unproductive.Dedman disputed this, saying that his saleswere good and that he thought that some of the other men had good sales records.Hatch then amended his reason by saying that themen were productiveindividuallybut not collectively.Hatchsaidthat he was shocked on the previous Saturday tohear Dedman say he wasa unionmember.Martin protested that Dedman hadmade no suchadmission.Hatch then asked Martin if he was in the Union.Martindid not answer the question but asked if that was why he wasfired.Dedman saidthat if sales were not satisfactory, the fault lay with management rather than withthe salesmen.The conversation ran on for several hours.According to Martin,Hatch asked himseveral times duringthismeeting if he had joined the Union andon eachoccasion Martinreplied by asking if that was the reason for his discharge.To Martin's final question on this point,Hatch answered "I can't tell you."Hatchtold the men that if they wanted their jobs back they should speak to Wear about itand that they probably could come back to work on Wear's terms.That afternoonDedman again metwith Hatch, this time accompanied by salesmenAllee and Tintinger.When the men asked Hatch why they were fired they receivedno answer except that they were individually productive but collectively not so.Again Hatch told them that they could talk to Wear and that some would be rein-stated on Wear's terms. In the conversations with Hatch on June 5, Dedman saidthat he didnot care to comeback to work for Wear; that he could not do a goodjob after what had happened.Allee said that he didn't care to work so long asLunder was there.Martin, late that day, said that he would not be coming back towork as he intended to leave the San Diego area.Hatch testified that he authorized the discharges in reliance upon the judgment ofWear that the shock of separation might revitalize the sales attitudes of the men.Hatch told Wear, he testified, ,that all were good men, that Wear might well desireto rehire all of them, and directed Wearto make surethe men understood that suchopportunity existed.In the telephone conversation with Dedman, Hatch testifiedhe told Dedman that the salesmen had been discharged because they had lost theirdrive and sparkle, that they werenot asproductive as they should be.When Dedmanasked if the discharges were attributable in any fashion to an interest in the Union,Hatch said that they were not.Hatch conceded that there was considerable discus-sion inthis telephone conversationconcerningunion-contract provisions and thathe saidat sometime that itseemedto him that the entire sales force had beenindoctrinatedin some fashion so that managementcould not "get through" to them2 The transcript of testimony has Martin using the word "bonded."Whether Martin'srecollection is that Wear said "bonded" or "banded," the meaning is not affected641795-63-vol. 136-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDany more.Hatch denied that he made any inquiry of Dedman concerning Dedman'sunion membership.On Monday morning, June 5, according to Hatch,in talkingwith Dedman, Martin,and Conrad,he asked none of them concerning membershipin the Union.Hatch also denied that in the afternoon of that day he asked Alleeif he was a union member.On Wednesday,June 7, Conrad was rehired as assistant sales manager and re-turned to work the following day.The other salesmen have not returned to Re-spondent's employ.Whether thesalesmen were discharged in an effort to enable the Respondent tobring its sales force to a realization of their individual deficienciesand to inspirethem when rehired to reach a higher plateau of efficiency or, whether, as the com-plaint alleges,they were discharged because of a well-founded belief on the partof the Respondent that all of them had joined the Union, turns upon the credit ofthose appearing as witnesses.In respect to the crucial issues, I find the testimony ofthose called by the General Counsel in support of the complaint to be believableand that of those called by the Respondent not to be.All of the salesmen exceptTintinger had been in the Respondent's employ for more than 4 years.Tintinger,in June 1961, had the best sales record of all.A number of them had in years pastsold a sufficient number of cars to attain membership in the Legion of Leaders, anhonorary organization of Chevrolet salesmen whose performance was somethingbeyond the ordinary. In June, Tintinger, Dedman, and Conrad had sales which, ifcontinued for the balance of the year, would have qualified them for membershipin the Legion.Wear, in his testimony, discussed the shortcomings of each of thesalesmenbut voiced no criticism of Tintinger, and said that Conrad failed onlyin that he sometimes did not cover the sales lots as he should.It is evidence, andin fact conceded by both Wear and Hatch, that, with the exception of Launer andpossibly of Lee, all of the salesmen were well regarded by their Employer.Hatchtestified that he told Wear on June 3 that Wear might want to rehire all of them.As to Lee, Wear testified there was no question of his sales ability but that he hadon occasions throughout the 4 years of his employment manifested an addiction toalcohol.About 3 weeks before his discharge, Lee failed to work for a part of a dayprobably because of overindulgence the previous evening.As outlined in Wear's testimony,salesmen are notreadily replaced.Thus theactual discharge of Launer was postponed so that a replacement for him might firstbe obtained.No replacements had been arranged for the six discharged on June 3.Respondent's salesmen had,as I understand is to be expected,acquired clienteleswhich would tend to follow the individual salesmen to other dealers and thus belost to the Respondent.These considerations were inWear'smind when, at2:30 p.m. on June 3,he decided upon the discharge of the remaining salesmen.Thereasons moving him to action that afternoon as expressed in Wear's testimony areunconvincing.According to Wear, on this day the salesmen seemed more thanusually to congregate in groups to the neglect of customers.Furthermore,althoughSaturday,as June 3 was, is a day when deliveries to purchasers most usually takeplace, on this day only one delivery was made. But deliveries often do not followimmediately upon sales and the fact that only one was made on June 3 does notevidence that the salesmen were failing to give their best efforts at the time the deci-sion to discharge was made. It would seem rather to indicate that sales for theprevious week or so had been low.3In late May,Lunder was told that all of the salesmen had joined the Union.He gave this information to Wear. Both testified that they paid little heed to thereport.I believe neither of them in this particular.Both were aware of the stoutopposition of Hatch to the imposition of a union upon his business.Lunder, him-self,had expressed his opposition to such a development.I have no doubt thatboth took the advice that had come to them seriously and that they relayed their in-formation to Hatch.On Fridaymorning, June 2,Wear commented in an optimisticfashion about the amount of new cars sold in May. The next afternoon the sales-men were discharged with the comment that they had "banded" against manage-ment. I credit without qualification the testimony of Martin,Allee,Dedman, Lee,and Tintinger that Wear made this accusation.I do not believe the denials ofWear, Lunder, and Conrad that he did so. In what way had thesalesmen"banded"against the Respondent? I think it obvious, and I find, that Wear considered theirmembership in the Union to constitute that sort of conduct.No other rational ex-planation is to be found in the evidence.If doubt were to remain,and I have none,s I have considered the evidence that the Respondent was not maintaining its competitiveposition in sales and that its gross profit for the first 5 months of 1961 was less than in thecomparable 1960 period.There is no showing that unit sales in 1961 were below thosefor 1960. HATCH CHEVROLET293that this belief existed on the part of Wear and of Hatch, I think it to be dispelledby the telephone conversation between DedmanandHatch later that afternoon.Icredit the testimonyof Dedmanthat Hatch said that the men had been "indoctri-nated"and that Hatch was evasive in answering Dedman's question as to why he hadbeen discharged.The fact that much of the conversation centered about unions isevidence, I find, that this was a consideration much in the mind of Hatch. The talksbetween Hatch, Dedman, Conrad, Allee, Tintinger, and Martin on June 5 buttressthis finding.I credit the testimony of the salesmen other than Conrad to the effectthat on June 5 Hatch questioned them concerning their membership in the Union.I find that the discharges on June 3 were motivated by Respondent's fear that allsix salesmen were aligned with the Union. I find the reasons for discharge ad-vanced by the Respondent, to the extent that they are voiced in this record, to bepretexts.Wear testified that he did not discharge Launer until he had arranged for a re-placement.Although the matter is by no means free from doubt, I consider that theevidence on balance does not, by its preponderance, establish a discriminatorymotivation attending this discharge.Launer was the least productive of the sales-men and in the month of May had earned no more than the amount of his draw,I find that the General Counsel has not proved a violation of the Act in connectionwith the discharge of Lauver.On Monday, June 5, Martin told Hatch that he would not be coming back towork; that he was leaving the city.On the same day, Allee said that he did notcare to work while Lunder was still with the organization.Dedman expressed him-self similarly.These expressions,it is argued,indicated that it would have beenfutile to offer reinstatement to any of the three on that date. It is asserted they hadimposed conditions upon reemployment which the Respondent was under no obli-gation to meet.The short answer to this contention is that none of the salesmenwas offered reinstatement.Having discriminatorily discharged Martin, Allee, Ded-man, Lee, Conrad, and Tintinger, the Respondent was under a duty to offer themreinstatement.It cannot avoid this duty by reliance upon remarks made in theabsence of such an offer.I find that by questioning its salesmen about their interest or membership in theUnion on June 3 and 5, in a context of unlawful discharges, the Respondent inter-fered with, restrained, and coerced them in the exercise of rights guaranteed inSection 7 of the Act.The Respondent has thereby violated Section 8(a)(1) of theAct.By the discharge of Martin, Allee, Dedman, Lee, Conrad, and Tintinger onJune 3, the Respondent discriminated in regard to their hire and tenure of em-ployment to discourage membership and activity in behalf of the Union.TheRespondent thereby has violated Section 8(a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof the Respondent set forth in section III, above,occurring inconnection with its operations described in section I, above,have a close, intimate,and substantial relation to trade,traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practicesitwill be recommended that it cease and desist therefrom and take certain affirma-tive action designed to effectuatethe policies of the Act.Having found that theRespondent discriminatorily discharged six of its salesmen,itwill be recommendedthat it offer to Calvin Tintinger, Frederick Allee, William Dedman, James Lee,Oren Martin,and Byard Conrad immediate and full reinstatement, each to hisformer or substantially equivalent position,and make each whole for any loss ofearnings sustained from June 3,1961, to the date of offer of reinstatement,by pay-ment to each of a sum of money equal to that which he normally would haveearned in employment with the Respondent during that period less his net earningsfor the same period.F.W. Woolworth Company,90 NLRB 289. As the salesmenare compensated on a commission basis and in this situation to a degree are com-petitors in their group,the Respondent shall tailor the size of its sales force to anumber reasonably required to handle normally anticipated trade and thus, ifnecessary,shall discharge a sufficient number of those hired as replacements to bringabout this result.As the violations of the Act which the Respondent has committed indicate astudied purpose to disregard the rights of employees secured by the Act, it will be 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommended that the Respondent cease and desist from infringing in any mannerupon such rights.Upon the basis of the foregoing findings of fact,and upon the entire recordin the case,Imake the following:CONCLUSIONS OF LAW1.Local 481,International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers Union of America,is a labor organization within the meaning ofSection 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employmentof FrederickAllee,WilliamDedman, James Lee, Oren Martin,Calvin Tintinger,and ByardConrad,thus discouraging membershipand activityin behalf of the above-namedlabor organization,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) of the Act.3.By such discrimination and by questioning employees concerning their mem-bership in a labor organization,the Respondent has interferedwith,restrained, andcoerced employees in the exercise of rights guaranteed in Section7 of the Act, andhas thereby engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[RecommendationsOmitted from publication.]Sperry Gyroscope Company, Division of Sperry Rand Corpora-tionandEngineers'Association,International Union of Elec-trical,Radio and Machine Workers of America,Local 445,AFL-CIO,Charging PartySperry Gyroscope Company, Division of Sperry Rand Corpora-tionandDecertification Committee,PetitionerandEngineers'Association,InternationalUnion of Electrical,Radio andMachine Workers,AFL-CIO.Cases Nos. 2-CA-7613 and 2-RD-495.March, 15, 1962DECISION AND ORDEROn December 8, 1961, Trial Examiner Stanley Gilbert issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the Intermediate Report at-tached hereto.Thereafter, the General Counsel, the Charging Party,the Employer, and the Petitioner filed exceptions to the IntermediateReport and supporting briefs.'The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed?The1 The Respondent filed a request for oral argument. Because in our opinionthe record,exceptions,and briefs adequately set forth the issues and positions of parties,the requestfor oral argument is denied.2 The Respondent contendsthe TrialExaminer erred in dismissing the Respondent's sev-eral motions for bills of particulars.We findthat theRespondent has not been prejudicedby such denials.The violations found are in accordwith the substance of thecomplaintand have been fully litigated.136 NLRB No. 45.